                                  1
                                                                  UNITED STATES DISTRICT COURT
                                  2                              CENTRAL DISTRICT OF CALIFORNIA

                                  3

                                  4

                                  5     Dwain Lammey,

                                  6                     Plaintiff,
                                                                                      2:21-cv-01302-VAP-SKx
                                  7                         v.

                                        Sunworld Dynasty US Holding LLC, et al.,                       JUDGMENT
                                  8

                                  9                              Defendants.
Central District of California
United States District Court




                                 10

                                 11

                                 12   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                                 13

                                 14         Pursuant to the Order Granting Defendant’s Motion to Dismiss issued herewith, IT

                                 15   IS ORDERED AND ADJUDGED that the First Amended Complaint is DISMISSED

                                 16   WITH PREJUDICE. The Court orders that such judgment be entered.

                                 17

                                 18         IT IS SO ORDERED.

                                 19

                                 20   Dated:     5/7/2120
                                                                                               Virginia A. Phillips
                                 21                                                        United States District Judge
                                 22

                                 23

                                 24

                                 25

                                 26


                                                                                1
